Citation Nr: 1533298	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from September 1964 to September 1968.  He was stationed in Vietnam from October 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2012, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder. 

The Board has also reviewed additional records in the Veteran's Virtual VA and VBMS (Veterans Benefits Management System) folders.

In September 2012 the Board remanded the issue for further development and referred the Veteran's informal claims for service connection for a cardiovascular disorder and a left foot disability to the agency of original jurisdiction (AOJ).  The Board continues to refer these matters to the AOJ for appropriate action.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the service-connected diabetes mellitus, type II, caused peripheral neuropathy of the Veteran's upper extremities.  


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was caused by the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected diabetes mellitus, type II, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  Further, at the September 2012 Board hearing, the undersigned discussed with the Veteran the issue on appeal and the evidence required to substantiate the claim and also asked questions to elicit information relevant to the claim.  See 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Board is granting service connection on a secondary basis, a discussion of service connection on a direct basis is not warranted.  The dispositive issue in this case is whether the Veteran has peripheral neuropathy of the upper extremities that was caused or aggravated by his service-connected diabetes mellitus, type II.  His claim of service connection for peripheral neuropathy of the upper extremities was received in May 2009.  Service connection for diabetes mellitus, type II, has been in effect since February 9, 2007.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the instant case, initial medical records did not establish a diagnosis of peripheral neuropathy of the upper extremities.  Specifically, at VA examinations dated in May 2007, July 2009 and August 2010, motor and sensory examinations of the upper extremities were normal.  The May 2007 and August 2010 examiners only indicated that the Veteran had glove stocking neuritis.  In September 2012 the Veteran testified that he had first experienced numbness and tingling in his hands four or five years earlier and that the symptoms had been continuous since that time.  
On VA examination in January 2013, the examiner indicated that the Veteran had symptoms attributable to peripheral neuropathy of the upper extremities that included pain, paresthesias and/or dysesthesias, and numbness.  The reflex examination was normal, and the sensory examination showed decreased sensation for light touch in the hand and fingers.  There was incomplete paralysis of the median nerve in both upper extremities.  The examiner opined that the Veteran's upper extremity symptoms were not indicative of diabetic peripheral neuropathy as his lower extremity neuropathy ascended only to the mid calf.   The examiner concluded that it was possible that the Veteran had carpal tunnel syndrome and suggested that electrodiagnostic studies be obtained.  

A VA neurology consultation in March 2013 shows that an EMG study was performed in January 2013 subsequent to the January 2013 VA examination.  Based on the study, a neurology resident and a neurology physician fellow provided an impression of bilateral carpal tunnel syndrome and symmetric sensory polyneuropathy in the upper extremities, of such etiology as can be seen in patients with diabetes.  A VA EMG in February 2013, interpreted by a different resident and physician, also shows bilateral carpal tunnel syndrome and symmetric sensory polyneuropathy in the upper extremities associated with diabetes.  

The Board has considered the foregoing evidence and finds that it is at the very least in relative equipoise as to whether the Veteran currently has peripheral neuropathy of the upper extremities that was caused by his service-connected diabetes mellitus, type II.  Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for peripheral neuropathy of the upper extremities as secondary to the service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  





(CONTINUED ON NEXT PAGE)

ORDER

Service connection for peripheral neuropathy of the upper extremities, secondary to the service-connected diabetes mellitus, type II, is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


